DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendment and Status of Claims
Applicant’ amendment filed 11/02/21 has been acknowledged.
Applicant amended Claims 1-4 and 7-11 to overcome either their objections or rejections, and cancelled Claim 13.
Claims 1-12 and 14 are examined on merits herein.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr.  Tadashi Horie on 12/09/21.

The application has been amended as follows: 
Claims 1 and 4 are amended as shown below:
Claim 1. A semiconductor device including an SGT, comprising:

a first gate insulating layer surrounding the first semiconductor pillar;
a first gate conductor layer surrounding the first gate insulating layer;
a first impurity region below the first gate conductor layer in the vertical direction and connected to a portion inside the first semiconductor pillar or to a side surface of the first semiconductor pillar;
a first conductive layer surrounding an entire periphery of the first impurity region in a plan view;
a second conductive layer partly connected to a periphery of the first conductive layer in the plan view and extending parallel to the top surface of the substrate; 
a third conductive layer connected to the first gate conductor layer, and
a fourth conductive layer, comprising a second portion of the first gate conductor layer, partly connected to a periphery of the third conductive layer in the plan view, and extending in the direction parallel to the top surface of the substrate, and either partly overlapping the second conductive layer or not overlapping the second conductive layer in the plan view,
wherein at least one of the first conductive layer and the third conductive layer has an equal width in the plan view, and the fourth conductive layer has a rectangular-like shape in the plan view and a longitudinal center line thereof does not pass through a center point of the first semiconductor pillar.
Claim 4 The semiconductor device according to Claim 3, wherein the second conductive layer has a lateral center line and a longitudinal center line that intersect at a 

Allowable Subject Matter
Claims 1-12 and 14 are allowed.
Reason for Allowance
The following is an Examiner’ statement of reasons for Allowance:  
Re Claim 1: The prior art of record, alone or in combination, do not render obvious all limitations of Claim 1 fails to anticipate or render obvious either alone or in combination the claimed limitations including “a fourth conductive layer”, in combination with other limitations of the claim. 
Re Claims 2-12 and 14: Claims 2-12 and 14 are allowed due to dependency on Claim 1.

The prior art of record include: Masuoka et al. (US 2010/0219483), Lee (Us 7,052,941), and Masuoka et al. (US 2014/0131810).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 12/09/21